690 F.2d 488
UNITED STATES of America, Plaintiff-Appellant,v.Matthew J. MOSCHETTA and Edward M. Spieler, Defendants-Appellees.UNITED STATES of America, Plaintiff-Appellant,v.Matthew J. MOSCHETTA, Edward M. Spieler and Gerald Deutsch,Defendants-Appellees.
Nos. 80-5270, 80-5475.
United States Court of Appeals,Fifth Circuit.

Unit B*
Nov. 4, 1982.
Martin R. Raskin, Sp. Atty., U.S. Dept. of Justice, Miami, Fla., Theodore G. Gilinsky, U.S. Dept. of Justice, Washington, D.C., for plaintiff-appellant.
Neal Sonnett, Miami, Fla., for Moschetta.
Steadman Stahl, Joseph A. Varon, Hollywood, Fla., for Spieler.
Joseph S. Paglino, Miami, Fla., for Deutsch.
Appeals from the United States District Court for the Southern District of Florida.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before TJOFLAT and FAY, Circuit Judges, and DYER, Senior Circuit Judge.
PER CURIAM:


1
In accord with the remand of the Supreme Court of the United States, --- U.S. ----, 102 S. Ct. 2919, 73 L. Ed. 2d 1324, the suppression of the evidence by the United States District Court is reversed.  Probable cause existing the warrantless search of the automobile was proper under United States v. Ross, 456 U.S. ----, 102 U.S. 2157, 72 L. Ed. 2d 572 (1982).



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452-October 14, 1980